PER CURIAM:
James Slevin appeals the district court’s order dismissing his breach of contract action, in which he sought a declaratory judgment from the district court regarding the parties’ rights under the employment agreement he entered into with Wachovia Insurance Services, Inc. We have reviewed the parties’ briefs, the joint appendix, and the supplemental joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Slevin v. Wachovia Ins. Servs., Inc., No. CA-04-1565-1-WDQ (D.Md. Dec. 21, 2004). We grant Slevin’s motion to file an attachment to his reply brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED